 THE MURRAY OHIO MANUFACTURING CO.481TheMurrayOhioManufacturing CompanyandInternational Association of Machinists and Aeros-pace Workers,AFL-CIO. Cases 26-CA-4407 and26-CA-4438November 20, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn May 7, 1973, Administrative Law Judge RobertCohn issued the attached Decision in this proceed-ing.Thereafter,Respondent and General Counselfiled exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings," and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that theRespondent violated Section 8(a)(3) and (1) of theAct by discharging two employees in order todiscourage activities on behalf of the InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO (hereinafter the Union). He also foundthatRespondent violated Section 8(a)(1) by thetearing up and disposing of an employee's authoriza-tion card. For the reasons set forth below, we shalldismiss the complaint in its entirety.1.With regard to the 8(a)(3) allegations, Respon-dent contends that the two employees were dis-charged for cause, that is, for the falsification ofinspection reports necessary to the maintenance ofRespondent's quality control system.Respondent is engaged in the manufacture and saleof bicycles, lawnmowers, and related items to majorretail outlets such as Sears Roebuck and J.C. Penney.Itemploys approximately 2,200 production andmaintenanceemployees who have been the object oforganizational efforts by various unions for the past16 years. The most recent such effort culminated in aBoard-conducted election held in December 1971,which the Union lost by 200 votes. Immediatelythereafter theUnion mounted a new campaign tosolicit fresh authorization cards.The alleged discriminatees, Mannie Leighton andJames Skelley, were both long-time employees2 whoworked in, the audit inspection department wherein itwas their duty to make the final assembly-line checkfor production defects prior to shipment. It is the jobof the audit inspector to make spot checks of thebicycles or other types of velocipedes coming off theproduction line after they have been manufactured,painted, partially assembled, and packed in cartonsready for storage or shipment to the customer. Theaudit inspector opens the sealed carton, removes thebicycle, disassembles it completely, replaces it in thecarton, tapes the carton, and places it back on theline. It is the inspector's function to see that theproduct's specifications were complied with duringmanufacturing and to report any defects. His writtenreport is filed daily with his department supervisor.Leighton and Skelley were discharged on May 5,1972, assertedly for filing false inspection reports.The events which' prompted the decision todischarge Leighton and Skelley began on April 13.That day was known as "Free Spirit Day" at theplant,so named inhonor of a bicycle Respondenthad been selected to manufacture for Sears Roebuck.On that day, officials from Sears were present at theplant for a tour and an inspection of the manufactur-ingprocess.While taking Sears' representativesthrough a tour of the plant, Respondent becameaware of the fact that Skelley and Leighton wereabsent from their job stations for more-frequent andprolonged periods of time than the other inspectors,All personnelwere cognizantof the importance ofthe day and, as Cal Poston,assistantvice president incharge of manufacturing, testified:The supervision had been previously warned tohave these people on the ball, this was Free SpiritDay. We wanted to show a great activity and puton a great show and I felt that the whole systemhad fallen apart. I couldn't see any auditinspectors. I was deeply concerned.Poston therefore decided to investigate the entireaudit department in order` to determine if it wasfunctioning efficiently,with particular attention tothe two employees in question. He also determinedthat the investigation would be conducted secretly byQuality Control Manager Bill Rudd, and himself.On Friday, April 14, and Monday, April 17, Postonand Rudd continuously observed all of the auditinspectors' work stations and found that, Leighton'sand Skelley's auditstationswere active only 45iThe Respondent has excepted to certain credibility findings madebyInc.,91NLRB 544, enfd.188 F.2d362 (C.A. 3). Wehave carefullythe Administrative Law Judge.It is the Board's establishedpolicy nottoexamined the record and find no basis for reversing his findings.overrule an Administrative Law Judge'sresolutionswith respect to2Leighton was hired in 1956 and Skelley had 15 years'continuouscredibility unless the clear preponderance of all of the relevant evidenceservice.convinces us that the resolutions are incorrect.StandardDry WallProducts,207 NLRB No. 68 482DECISIONSOF NATIONALLABOR RELATIONS BOARDpercent to 50 percent of the time, whereas the otheraudit stations were active approximately 85 to 90percent of the time.3 On April 18 it was decided tokeep these two stations under 100 percent observa-tion.This revealed that the men reported morebicycle setups than they were observed making:Skelley reported having done 11 setups when he wasobserved performing only 5; Leighton reported 12setups but had actually performed only 6.Poston and Rudd decided to doublecheck theirresults and so resumed work sampling on April 19and 20. This sampling confirmed their earlierfindings.At this point, Poston reported his andRudd's activities, and the results obtained, to the vicepresident in charge of personnel, Cromer Smother-man, who suggested another check. This was done byPoston and Rudd on April 21. The later samplingrevealed 7 setups performed by Skelley against 11reported and 7 setups performed by Leighton against12 reported.When Smotherman learned of these discrepancies,he asked Poston if there were yet another way tocheck so that he could be "damn sure" of thecharges. Poston replied that he and Rudd could do awarehouse check of the completed inspections.4Accordingly, Poston directed the warehouse generalforeman toset asidethe taped cartons from Skelley'sand Leighton's production lines and, on April 25,Poston again checked their inspection reports againstthe collected taped cartons. He found five falsereports for Skelley and three for Leighton.By April 27, Smotherman was satisfied with theinvestigation and decided to confront Skelley andLeighton with the evidence. Before doing so, howev-er, he advised Vice President Flesher of the investiga-tion and secured Flesher's agreementwith his ownrecommendations to suspend the two men pendingfurther investigation.On May 2, Smotherman, Poston, Rudd, ChiefInspectorGeorge Taylor,GeneralForeman ofInspection Joe Stanford, and Personnel DirectorBuck Knott met in Smotherman's office. Smother-man informed them of the investigation and thedecision to suspend Skelley and Leighton. Heinstructed them to advise Skelley's and Leighton'ssupervisors of all that had happened. Smothermanalso directed Taylor and Stanford to confront the3Itwas customary and, indeed,required that the audit inspector beaway from the audit station from time to time to check parts and insure thatbikes coming into the production line did not include any parts previouslyfound defective.In addition,itwas necessary that the audit inspector, atevery changeover in production,run up the line and check to see that thoseemployees further up the line had the right parts for the pieces which theywere to assemble or had assembled.Absence was also necessary when theinspector had to take a defective part or defective cycle to the repair station.4Each production line has its own conveyor to the warehouse and theprospective dischargees and "get their side of thestory."On the afternoon of May 2, Leighton and Skelleywere called individually into Taylor's office and toldfor the first time of the investigation and itsrevelations, and that they were being suspendedpending further disciplinary action because they hadbeen turning in false setup reports. Both denied anywrongdoing and claimed that they were the objectsof a frameup.5 Taylor reported their denials toPoston on May 3.Despite these denials, Poston, on May 3, concludedthat, in order, to maintain reliable quality controlreporting, "the right thing to do" was to dischargethe two men subject to the approval of the companyvice president and president. Such approval wasobtained on May 5. The personnel director thereu-pon advised Skelley and Leighton that they werebeing discharged for falsifying inspection reports .6Leighton again protested his innocence and claimedthe Company was discharging him for union activi-ties.Leighton had been active in the Union's 1971organizing campaign and, after the election, againengaged in union activity, including attendance atunion meetings, card solicitation, and oral proselytiz-ing. There is, however, no allegation or evidence thatRespondent at anytime unlawfully interfered with orthreatened Leighton concerning this activity. About2 months prior to Leighton's discharge, ForemanStanford approached Leighton and inquired what theCompany could do to improve working conditionsand morale. Leighton's suggestion of a change in themethod of job bidding was countered by a chargethat he (Leighton) was constantly griping and aninvitation to discuss the matter in Stanford's office.Leighton admitted to Stanford that his (Leighton's)wife's dismissal was the principle motivation for hisunion activity, to which Stanford replied "we've got agood thing going here if some of you don't mess itup." The next month, in March or April, Leightonhad a heated exchange with Supervisor WarrenDavis about the respective rights of employee unionsympathizers andmanagement representatives tocampaign among the employees. Davis expressed theopinion that the Union had no business trying toinfluence the employees, to which Leighton respond-ed that if it was wrong for him to solicit it wasaudit station is at the end of a production line. When the audit inspectorcompletes a setup,he retapes the carton. Thistaping distinguishes inspectedcartons from uninspected cartons.5 It would have been impossible for them to disprove the charges at thatpoint because the cartons by which theirproductivitywas measured hadsince been shipped from the plant.6 In view of his age, Skelleywas given the option of accepting voluntaryretirement in lieu of discharge. He declined the offer. THE MURRAY OHIO MANUFACTURING CO.similarly wrong for Respondent to-call the employeestogether and make antiunion speeches. Davis didnot, however, admonish or threaten Leighton regard-ing his activities.The evidence regarding Skelley's prounion activi-ties is scanty, showing -only that he signed a freshauthorization card after the election but engagedinno other activities.He did, however, inform hisforeman,Marston, about 10-days before his dis-charge that he was "still working for the Union."There is neither evidence nor allegation of anycolorably coercive activities directed toward Leigh-ton or Skelley.-The -Administrative Law Judge expressed doubtthatSkelleyand Leighton committed the actsascribed to them and characterized their denials ofwrongdoing as honest and forthright. However, forthepurpose of, deciding the ultimate issue ofdiscrimination,he assumed that the informationgathered by Poston and Rudd was accurate and that-theconduct attributed to Skelley, and Leightonactually occurred. Nevertheless; he concluded that,although there may have been cause for dischargingthem, the Respondent was at least partially motivat-ed in taking such action against them because oftheir union activities. In his view, Respondent wouldnot have meted out the- extreme punishment ofdischarge "had it not been for the activism ofLeighton (and to a lesser extent of Skelley). on behalfof the Union...." We disagree.The Administrative Law Judge's conclusion thatthe discharges were unlawfully motivated is predicat-ed for the most part upon conjecture and suspicionbased on Respondent's history of opposition tounion organizational attempts at its plant, and itsknowledge that Leighton was one of the leaders intheUnion's organizational efforts.These facts,however, -do not establish that Respondent dis-chargedLeighton and Skelley because of theiractivities on behalf of the Union. Nor does the factthat Respondent has in the past been found to havecommitted unfair labor practices 7 establish that itdid so here.While these facts may indeed raisesuspicions, there simply is no direct evidence in thisrecord linking Leighton's and Skelley's union activi-ties to Respondent's decision to discharge them. Thatdecision grew directly out of the events of Free SpiritDay. Leighton's and Skelley's excessive absencesfrom their audit stations that day led to a generalinvestigation of the audit department. That investiga-tion, in turn, revealed that the two men wereregularly absent from their stations a great deal morefrequently than the other audit inspectors. It also led-483Respondent to believe that they were reporting moreinspections than they actually completed.-There is no evidence that the investigation, whichresulted in the discharges, was contrived-to establisha . pretext for the discharges. Nor is there evidencethat Leighton's and Skelley's union activities enteredinto Respondent's decision to dismiss them. Notwith-- standing the absence of such evidence, the General'Counsel contends that the discussions which Leigh-ton and Skelley had with their supervisors about theUnion constitute- evidence of animus and give rise toan inference of unlawful motive unrebutted by theRespondent's decision.We do not' agree. Thesediscussions were unaccompanied by threats or otherexpressions of hostility toward these employees anddid not hint at future reprisals if they continued theirsupport of the Union. Furthermore, these conversa-tions were not only remote from but wholly unrelat-ed to the events which resulted in the subsequentdischarges.Hence, in the face of Respondent'sreasons for the discharges, such conversations do notprovide the necessary evidentiary link which wouldsupport a finding that the discharges were unlawfullymotivated.Moreover, there is no evidence that Respondenttreated Leighton and Skelley in a disparate mannerwhen it determined to fire them for what it believedwas dishonest conduct. In this regard, the recordshows that Respondent has consistently dischargedwithout benefit of warning all employees it believedto have engaged in dishonest conduct.Thus, while Respondent's treatment of Leightonand Skelley, two senior employees, might be consid-ered severe, it was not discriminatory, since therecord shows it to have been no more severe than thediscipline normally meted out by this Employer toother employees deemed to have engaged in dishon-estpractices. - Accordingly,we are constrained toconclude that the General Counsel has not met hisburden of establishing by the necessary preponder-ance of the evidence that the discharges of Leightonand Skelley were unlawfully motivated and violated`Section 8(a)(3) and (1) of the Act.2.As previously noted, the Administrative LawJudge also found that Respondent violated Section8(a)(1)of the Act by -the ,following conduct ofSupervisor Sayre. According to,the credited testimo-ny of employee Fisher, Sayre took a blank unionauthorization card protruding from Fisher's pocket,told Fisher he "ought to fill it out for no work," thentore up the card and threw away the pieces. TheAdministrative Law Judge concluded that Sayre'sconduct interfered with, restrained, and coercedemployees in the exercise of their Section 7 ,rights7See casescited at fn. 5 of the Administrative Law Judge'sDecision. 484DECISIONSOF NATIONALLABOR RELATIONS BOARDand recommended that Respondent be ordered tocease and desist from such conduct. We do not agree.This insignificant and isolated instance, standingalone, does not warrant a finding of an 8(a)(1)violation.There is no evidence that Sayre wasobserved destroying the card by other employees orthatFisher told his fellow workers about thisincident. Fisher testified that he and Sayre were onfriendly terms and had in the past joked about theUnion.Moreover, Fisher was unable to recall forwhich union the authorization card was intended, ithaving been slipped into his pocket by a fellowemployee a few minutes earlier. In these circum-stances, we do not deem the evidence sufficient toestablish the basis for an 8(a)(1) finding or to makenecessary a remedial order.8Accordingly, we shall dismiss the complaint in itsentirety.9ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.s American Federation of Musicians,Local 76, AFL-CIO,202 NLRB 620.sWe agree with the Administrative Law Judge's findings that Respon-dent did not violate Sec.8(aX3) and(t)of the Act by its dismissal ofemployee Dodd.DECISIONduly served on the other parties. No objections havingbeen filed, and the proposed corrections being in accordwithmy recollection of the testimony, the motion isgranted.Upon the pleadings, stipulations of counsel, the eviden-ce, includingmy observation of the demeanor of thewitnesses,2 and the entire record in the case, I make thefollowing:FINDINGS AND CONCLUSIONS1.COMMERCERespondent is a corporation engaged in the manufactureand sale of bicycles, lawnmowers, and related items, withitsprincipalmanufacturing facility located in Lawrence-burg, Tennessee. It has sales and executive offices locatedin Nashville, Tennessee.During an annual period Respondent, in the course andconduct of its business operations, receives at its Law-renceburg location goods and materials valued in excess of$50,000 directly from points located outside the State ofTennessee. During the same period, Respondent sells andships from its Lawrenceburg, Tennessee, plant goods andmaterials valued in excess of $50,000 directly to pointslocated outside the State of Tennessee.Ifind, as Respondent admits, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.STATEMENT OF THE CASEROBERT COHN,Administrative Law Judge:This consoli-dated proceeding,triedbeforeme at Lawrenceburg,Tennessee,on January 10, 11, 12, 16, and17, 1973,with allparties present,involves a complaint issued'pursuant toSection 10(b) of the NationalLaborRelations Act, asamended(herein the Act), alleging that the Murray OhioManufacturingCompany(herein theCompany orRespon-dent)interfered with, restrained,and coerced its employeesin the exercise of rights guaranteed under Section 7 of theAct by engaging in certain conduct described more fullyherein, including the discharge of three employees in orderto discourage membership in and activities on behalf ofInternationalAssociation ofMachinists and Aerospace.Workers,AFL-CIO (herein the Union),in violation ofSection 8(a)(3) and(1) of theAct. TheRespondent, whileadmitting the jurisdictional allegations of the complaint,denied the commission of any unfair labor practices.Following the trial,oralargument was waived, buthelpful posthearing briefs were submitted on March 16,1973, by counselfor the Respondent and by counsel for theGeneralCounsel,which have been duly considered.Attachedto the brief of counsel for the General Counsel isa motion to correct transcript of proceedings,which was1Dated September11, 1972, basedupon original chargesfiled July 7,1972 (in Case 26-CA-4407), and July 31, 1972 (in Case 26-CA-4438). Alldates hereinafter refer to the calendaryear1972 unless otherwise indicated.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background and Labor Relations HistoryFor about the past 16 years, the approximate 2,200production and maintenance employees of Respondenthave been the object of organizational efforts by variouslabor organizations. Respondent's assistant vice presidentin charge of manufacturing, Cal Poston, described thesituation as "one big continuous campaign" in which therehad been "six elections and one big war." 3 Respondentmakes no bones about its positionvis-a-visthe organiza-tional efforts of its employees, as Poston testified:We, at Murray Ohio, don't believe that we need a thirdparty to run that business. We intend to run thisbusiness fair and honest and be fair to our employees,and for a period of 16 years the employees have saidthey liked it. They have voted out numerous unions. Itsno secret that we battled the union. We feel that wehave more to offer by managing our Company rightthan we do with a third party with interference ofstrikes and lockouts, and all this work interruption.Now, I'm speaking as my position at Murray Ohio asthemanager. I'm not speaking for the coal miners2Cf.Bishop and Malco, d/b/a Walker's159 NLRB 1159, 1161.3Thiswas anapparent reference to a strike in 1965. THE MURRAY OHIO MANUFACTURING CO.union,I'm not speaking for the garment union,I'm notspeaking for the coal industry.I'm speakingstrictly forMurray Ohio in my positionas managementatMurrayOhio, and we do feel that we are capableof runningthis company for the better benefit of the employees.Now if these and other companies need a union, that'stheir business.I'm not messingwith them. This is mystand at Murray Ohio in my positionas management .4At the commencement of the hearing, counsel for theGeneral Counsel requested that judicial notice be taken ofthe Board and court cases involving this Respondent whichare quoted in the margin.5 This has been done, and while Iam aware that the burden remains upon the GeneralCounsel to prove the violations alleged in this case by apreponderance of the substantial evidence in the recordherein, the law does not require that the "Board ignore this`ratherunsavory labor relations history.' "6While theRespondent, in its brief, points to the fact that there havenot been any reported cases involving the Respondent "inthe past 8 years, since 1965," the fact remains that theRespondent's attitude has not changed perceptibly, asindicated by the above-quoted' testimony of Cal Poston.The record reflects that the last majororganizationaleffort at the Respondent's plant was made by the ChargingUnion in 1971, culminating in an NLRB-conductedelection inDecember of that year, which the Union lost byapproximately 200 votes. However, the Union did notleave the scene following this defeat but, as indicatedinfra,within several months thereafter reignited the campaign.B,The Alleged Discriminatory Discharges ofMannieB.Leighton and James A. SkelleyThe , above-named workers, both longtime employeeswith the Company and performing the job of auditinspector during the last period thereof, were dischargedon May 5 assertedly for filing false and fictitious reports ofinspection. The General Counsel claims that the dischargeswere really prompted by Respondent's desire to rid itself oftwo adherents of the Union.We come now to aconsideration of the evidence respecting this issue.Leighton commenced working for the Company on July25, 1956, as a floor inspector, and worked in that positionfor approximately 9 years. He was then offered, andaccepted, a position as foreman in the inspection depart-ment in which he worked for a period of approximately 7months.However, at his request, he returned to theposition of a rank-and-file employee as an inspector in thebike trim department. In 1968, following a period ofmedical leave, he became an audit inspector on the velo4 See also on this point, testimony of VicePresident Flesher asquoted inMurray Ohio Manufacturing Company,148 NLRB 1541, 1543.5Murray Ohio Manufacturing Co., Lawrenceburg,TennesseeDivision,122NLRB 1306, enfd. 279 F.2d 686 (C.A. 6, 1960);Murray Ohio ManufacturingCompany,128NLRB 184;Murray Ohio Manufacturing Company,134NLRB 141, enfd. 326 F.2d 509, 516-517 (CA. 6, 1964);The Murray OhioManufacturing Company,134 NLRB 175, enforcement denied 326 F.2d 509(C.A. 6, 1964);The Murray Ohio Manufacturing Company,148 NLRB 1541,enfd. 358 F.2d 948 (C.A 6, 1966);Murray Ohio Manufacturing Company,151NLRB 1430 (backpay);Murray Ohio Manufacturing Company, 155NLRB 239;Murray Ohio Manufacturing Company,156 NLRB840, enfd358 F.2d 948 (C.A. 6, 1966).485(velocipedeorbicycle) linewhere he worked untilterminated as aforesaid.?The job of audit inspector was the last functionperformed on the production line prior to the productbeing shipped to the warehouse. Briefly stated, it was thejob of the audit inspector to make spot checks of thebicycles or other type of velocipedes coming off theproduction line after they had been manufactured, painted,partially assembled, and packed in cartons ready forstorage or shipment to the customers. The audit inspectorwould open the sealed carton, 'remove the bicycle,disassemble and assemble it completely, replace it in thecarton, tape the carton, and place it back on the line. It wasthe inspector's function to see that the specifications of theproduct were complied with during manufacturing, and toreport any defects.Written reports of his activities werefiled daily by the audit inspector with the supervision ofthe inspection department.In addition to the requirements of his job at the auditstation as described above, the audit inspector was alsorequired to be away from the audit station from time totime.Thus, as Leighton testified without contradiction:A.Well, every time they have a changeover, inrunning models, I have to go to the bag room andcheck the inner carton for the next job. The employeesin there lay the parts out on the table and I "bring myspecifications and go around the table and check eachpart to see if they have the right ones laid out on thetable to pack in these inner cartons to put in the bicyclecontainer.Q.How far away from your station where you setup the bicycles is that bag room?A.Well, its 80 to 100 feet.Q.Now are there any otherreasonsfor why youwould not be in that location when you are setting up abicycle?A.Well, every time that we have a changeover, atevery changeover I always run up the line and check tosee that they had the right parts on what they hadassembled that was coming down the line. And anotherreason, when I find a bad one, I take it to the repairstation, which was up the line, and if I find somethingwrong with a bicycle, I always run up the line to checkother bicycles to see that they have the same thing thatthe one I had-to see whether anything was wrong.Leighton first became active in the union campaign inAugust, 1971, when hesigned a unioncard and attendedhis first union meeting.8 It appears that his interest in theUnion wasin large partprompted by the fact thatLeighton's wife was apparently treated unfairly-at least inLeighton's eyes-while an employee of the Company.6N.LR B v. Reed & Prince Manufacturing Company,205 F.2d 131, 139(C.A. 1). See alsoN.L.R B v. Murray Ohio Mfg Co.,358 F 2d 948, 950(C.A. 6. 1966)where the court approved the Board's taking "into accountthe long history of the Company's hostility toward the labor union... .7Skelley. an older employee than Leighton, had a similar lengthy periodof employment with the Company, working continuously for approximately15 years priorto his discharge.His last 6 years of employment were as anaudit inspector.Unlike Leighton,Skelley was never, during his employmenthistory, elevated to the position of foreman.sHe testified that thereafter he attendedprobably15 union meetingswhich were held once or twice a month. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDThus, as Leighton testified, shortly prior to the election inDecember, 1971, Plant Manager Flesher came by his auditstation and inquired about the Union and "what theproblem was." Leighton advised that it had to do with theway the Company treated his wife and it was his opinionthat employees needed the Union for job security.9 Theday after the election, Flesher came to Leighton's auditstation and bragged that the Company had "laid it onthem," to which Leighton responded that "there would beanother day." Flesher opined that Leighton was not-thekind of person to be for the Union, but the latter againreminded Flesher that the reason was related to the waythe Company treated his wife.Itappears that the union campaign resumed about amonth following the election, and Leightononce againbecame active in it. Thus he signed a union card, attendedunion meetingswhich were held about once a month, andsolicited approximately five or six other employees .to signunion cards.10 Although Skelley had signed a union card inthe 1971 campaign, there is no evidence that he activelyparticipated in the 1972 campaign. However, he testifiedthat about 10 days prior to his termination he had thefollowing conversation with his foreman, Murray Marston,at Skelley's work station:They said they were going to try to do somethingabout-for the Inspection Departmentas it seemsthingswere not going very good in the department.And I told him, Murray, you're goingto get me into alot of trouble, I'm afraid. He said, Oh, no, no, I'm notgoing to do that. I just want to try to help out. So Iwent ahead and told him that I hadn't been loyal to theUnion as I should be, but thatIwasstillworking for it.Q. (By Mr. Agee) All right. Go ahead.A. (Continuing) And that I didn't believe that hewas going to help much. George Taylor wasn't veryinterested in this department, I told him, or anyone init, I didn't believe.Q.Mr. Marston have anything to say?A.Oh, yes. At the time I told him I was stillworking for the Union deal and he said, Well, I didn'tknow that, and that's when he walked away, as best ofmy recollection.11During the latter part of February, Leighton had aconversation with the general foreman of the inspectiondepartment, Joe Stanford. According to Leighton's testi-mony, Stanford approached his audit station and inquiredwhat the Company could do to improve working condi-tionsandmake the people more satisfied. Leighton9Flesher did not testify at the hearing,Respondent's counsel explainingthat he was in the hospital at that time.10Leighton possessed a "volunteer organizer" card which he had securedduring the 1971 campaign (see G. C. Exh. 6).11Testimony of Skelley. Marston was not called as a witness, althoughthe record shows that he was still employed by Respondent at the time ofthe hearing.12Leighton interpreted this remark to refer to the organizational activityof some of theemployees.Under allcircumstances,Iagree withhim. Cf.Angwell Curtain Company, Inc. v. N. L. R. B.,192 F.2d 899 (C.A. 7), where itwas found that a management representative's reference to "this thing"meant "union activities."13 1 credit Leighton's version of the conversation. In addition todemeanor considerations, I consider it unlikely that Stanford would havesuggested that they could change the method of biddingjobs, to which. Stanford responded that Leighton "gripedabout everything the Company did," and suggested they goto Stanford's office to discuss the matter in private. Afterentering the office, Stanford locked the door and advisedLeighton that he thought that Leighton's wife was theproblem. Leighton conceded that the dismissal of his wifewas a principal factor in persuading him that theemployees needed a union in order that they might havebetter job security. Stanford responded that "we've got agood thing going here if some of you don't mess it up." 12Stanfordtestified,in substance,that on February 29Leighton came into his office complaining about thelevelingdevice and paint on an exerciser. Stanfordexplained that the Company had taken those matters intoconsideration and had, nevertheless, decided to produce.the item rather than send people home. At that pointStanford told Leighton to take a seat for a moment andproceeded to ball him out for "bitching and whining"-that "it looked like we weren't doing anything right."Leighton acknowledged that he had been rather criticaland attributed it to the manner in which his wife had beentreated. Stanford conceded that he had locked the doorduring the interview "probably [because] somebodystarted to come in." He denied that the Union had beenmentioned during the conversation, or that he had referred"to a bunch of guys trying to mess up a good thing." 13Another incident occurred in the plant in March or Aprilwhich bears upon the Company's knowledge of Leighton'spreeminence in the resumption of the Union's campaign.One day at the water fountain near employee KennethButler's audit station, the latter stated to Leighton (whoseaudit station was relatively close by) that he was going tothe office to "make some brownie points." Leightonresponded that Butler had lost all of his points during thelast union campaign when Leighton signed him up, andthat he (Leighton) had the credentials to sign him up again,simultaneously pulling out his union organizer's card.About this time, Supervisor Warren Davis walked up andopined that Leighton had no business trying to influenceother employeesin that manner.Whereupon, Leightonresponded that if it was wrong for him to attempt toinfluence employees into the Union, it was similarly wrongforRespondent's officials to assemble employees in thewarehouse and attempt to influence them against theUnion (as apparently had been done prior to the lastelection).At that point the meeting broke up, apparentlybecause it was "getting too hot." 14Allparties acknowledge that the events which com-bolted the door had he not desired to communicate with Leightonconcerningmattersmore significant than Leighton'scriticismof theCompany's production policy.14Theforegoing findings are based upon the credited testimony ofLeighton,which was corroborated in its essential respects by that of Butlerand Gerald Ezell. Davis acknowledged that the conversation occurred butplaced it on December 7, 1971. According to Davis, Leighton said that hefelt that the Union should have equal time to talk to the employees like[Vice President] Flesher, and Davis responded that they thought it was agoodthing that Flesher talk to the employees and tell them the advantagesthey had at Murray Ohio.Davis' testimony is not credited for two reasons:(1) his denial that he took Leighton's statement to mean that Leighton wasfor the Union is patently incredible: and (2)he attemptedto place theconversation in December,1971 rather than later which would be more THE MURRAY OHIO MANUFACTURING CO.menced the process leading, to-the discharge of Leightonand Skelley started on April 13, which was "Free SpiritDay" 15 at Respondent's plant. On that day, officials fromSears Roebuck Company were present at the plant for atour and inspection thereof to view the manufacture of theFree Spirit bicycle. It is likewise conceded by all partiesthat much time and effort had been spent by the officialsand employees of Respondent in preparation for this day,and all personnel were cognizant of the importancethereof.Assistant Vice President -Poston conducted thetour through the plant and showed the Sears officials themachinery and processes which reflected the Respondent'sability to produce the bicycles. Poston-testified that duringthe course of the tour, which took place in the morning ofthe 13th, he noticed on two occasions that the auditstationsof Leighton and Skelly were vacant, and thisembarrassed him. After lunch, on his way to the ware-house, Poston again noticed that there was "no activity" atthe audit stations of the two men. At the close of the day,Poston spoke with Bill Rudd, Respondent's quality controlmanager, evincing great concern about the absence ofthese people from their audit stations because, as Postontestified:The supervision had been previously warned to havethese people on the ball. This was,Free Spirit Day. Wewanted to show a great activity -and put on a greatshow, and I felt the whole system had fallen apart. Icouldn't see any supervision and I couldn't see anyaudit inspectors. I was deeply concerned.Poston determined that an- immediate investigationshould be made of all audit stations (5 on the first shift,and 2-1/2 on the second shift) by himself and Rudd thefollowingday. It is deemed significant that Postondetermined that the investigation should be conductedsolely and in secret by, himself and Rudd because,. as heexplained, "at this stage of the game I was real concernedover the inspection supervision. I wasn't sure that theywere even functioning as they should function, much lessthe audit inspectors. I didn't want any more faces in thepicture than were absolutely necessary. The more peopleyou get involved in anything-it can leak out and things doleak out. So, I wanted this investigation to be entirely pureso I confined it to myself and Bill Rudd."The following day, April 14, Poston and Rudd per-formed work sampling16 on all audit stations and foundthat'Leighton's and Skelley's audit stations were activeabout 45 to 50 percent of the time whereas the other auditstations were active approximately 85 to 90 percent of thetime.17 It was determined to repeat the procedure thefollowingMonday, April 17, with substantially the sameresults.On April 18 it was determined to keep these twostations under 100 percent observation, meaning that thetwo stations were constantly watched the entire 8 hours ofapproximate to Leighton's -discharge. However, it is more certain that theincident took place at the later date since Davis testified that theconversation occurred while Ezell worked under Foreman Wimbs SinceEzell only worked-under Wimbs for "4 to 6 weeks prior to Leighton'sdischarge," it is apparent that the conversation did not take place inDecember.-15So named in honor of the Free Spirit bicycle which Respondent wasmanufacturing for one of its principal customers, Sears Roebuck Company,487the day shift. The purpose of this was presumably to makea more completeinvestigationof the actual activity goingat the audit-stations,as well as beingable to -check thenumber of setups, of.bicycles being performed by the auditinspectorsagainst thereports which they turned in at theend of the day. Poston testified that during this period, henoticed "the absence of supervision"as well as thefact thatSkelley did not onsome occasionscomplete hissetups, i.e.,would not completely assemble the bike on the stand.Poston further testified that on April 18 Skelley reported hehad set up I1 bicycles whereas he was actually observedsettingup 5, and that Leighton reported that he performed12 setups whereas he actually did 6. "On April 19 and 20, Poston and Rudd resumed the worksampling procedure and came up with- substantially thesame resultsas had been obtained on April 14 and 17. Itwas at this point that Poston, for the firsttime,involvedanyone elsein the.investigation.He gave a full report of hisand Rudd's activity to the Vice , President in charge ofPersonnel,Cromer Smotherman. The latter was also"deeply concerned," approved those procedures whichPoston had instigated, and suggested that another 100percent sampling be conducted. This was done by Postonand Rudd on April 21, and a result of that check,according to Poston's testimony, was that Skelley reported11 setups and actually did 7 while Leighton reported 12and actually set up 7. This was reported by Poston toSmotherman on April 24. Smotherman stated that hewanted to be "damnsure" of what was going on and askedPostonwhether or not there was any other way ofchecking.Poston, replied that they could perform a"warehouse check." Thatis tosay, each production linehas its own conveyor to the warehouse and, as previouslydescribed, the auditstation isat the end of a productionline.Furthermore, when the audit inspector completes a"setup," he retapes the carton. This distinguishes it fromthe regular, uninspected cartons which are merely gluedtogether.Accordingly, on April 25 Poston directed thegeneral foreman of the warehouse to set aside all tapedcartons on the production lines upon which Leighton andSlcelley were audit inspectors. Poston testified ,that on April25 he checked the audit reports of Leighton- and Skelleyagainst the cartons which had been set aside on theirproduction lines and found five false reports for Skelleyand three false reports for Leighton; The other auditstationschecked showed that there was consistencybetween the reports and taped cartons set aside in thewarehouse.These results were reported by Poston to Smotherman onApril 27, and the latter stated that he was satisfied with theinvestigation and felt that it was time to confront theindividuals with the facts. However, prior to doing so, hewished to-and did-advise Vice President Flesher of theinvestigation and secure his agreement with Smotherman'sto be introduced at the Olympicgames inMunich, Germany.16Postondefined work sampling as "a procedure that you useto find outif there is activity going on ata given point.It could be usedtomeasurework It could be used to measure the flow, it could be used to measureanythingits just asampling procedure and is very indicative of what istaking place "11Poston defined "active" as meaning that physical activitywaspresentat the station 488DECISIONSOF NATIONALLABOR RELATIONS BOARDrecommendation that the two men be suspended pendingfurther investigation. On May 2, a meetingwas held amongSmotherman,Poston,Rudd, Chief Inspector GeorgeTaylor, general foreman of the inspection department, JoeStanford, and Buck Knott, the personnel director, inSmotherman's office. At that meeting, Smotherman ad-vised Taylor, Stanford, and Knott for the first time of whathad been going on, and instructed them that the decisionhad been made to suspend Leighton and Skelley, and toalso advise their immediate supervisors (Marston wasSkelley's foreman;Wimbs was Leighton's) of what hadtaken place. Smotherman directed that Taylor and Stan-ford confront Leighton and Skelley concerning the facts ofthe investigation and to "get their side of the story;" thatTaylor and Stanford were "free to reveal anything exceptthenamesof the individuals who did theinvestiga-tion...."On the afternoon of May 2, at the close of the workday,Leighton and Skelley were called individually into Taylor'soffice and told of the investigation and that they werebeing suspended pending further disciplinary actionbecause they had been turning in false or fictitious setupreports. Both men vehemently denied any wrongdoing andconsidered that they had been the object of a frameup.When Leighton reached home after work that day hetelephoned his immediate Foreman Hugh Wimbs, asfollows:A.Upon reaching home, I was kind of upset, and Ipicked up the telephone and called my foreman, HughWimbs, and I asked him, I said, Hugh, did you knowthat they had me in George's office? And he said, Someof them in the parking lot said that you were inGeorge's office, and I said, Do you know what theywanted? He said, No. And I said, They accused me ofturning inmore set-ups,more reports than I wasmaking set-ups. He said, They did? And I said, Yes.Well, he says, I didn't know anything about it. It's newsto me. I thought you were doing a good job. And I said,Goodbye, and hung up.Q.Why did you call Hugh Wimbs?A.Because I didn't really believe that he knewanything about it because nobody had ever breathed tome that I had not been doing my job. They hadn't evenhinted at it.18The following day, May 3, Smotherman received a reportfrom Taylor and Stanford (in the presence of Knott andPoston) as to the reaction of Leighton and Skelley. Tayloradvised that both had firmly denied that they had doneanything wrong. However Poston advised that if he wasgoing to be responsible for the quality of the product therewould have to be reliable reporting. Smotherman statedthat he had come to the conclusion that "the right thing todo" was to discharge Leighton and Skelley subject to18Wimbs was not called as a witness at the hearing, and it appeared thathemay have not been telling Leighton the entire truth respecting hisknowledge of the circumstances since Stanford testified that on the morningofMay 2 he and Taylor had a meeting with all of the first shift supervisionincludingWimbs and advised them of what had occurred in theinvestigation and what decision had been reached with respect to Leightonand Skelley.Marston, Skelley's foreman, was in the hospital on May 2 and wasadvised personally about noon that day by Taylor of theevents.securing Flesher's agreement.This was done on May 4,and the two men were called in on May 5 and advised byPersonnel Director Knott of the decision.19Following the discharge, Leighton requested and re-ceived the opportunity of discussing his discharge withhigh management officials including Vice President Flesh-er and President Bill Hannon. In these meetings, Leightonprotested his innocence and claimed the Company reallydischarged him for his union activities.When he threat-ened to take the case before the NLRB, Flesher stated thatLeighton could not prove how many setups he was making.Leighton conceded that, but claimed that he could provethat he was doing a good job, which Flesher did notdeny.20Analysis and Concluding Findings as to Leightonand SkelleyThe legal principles governing the disposition of aSection 8(a)(3) allegation were well stated by my colleague,Administrative Law JudgeSamuel M.Singer,in a recentcase: 21The question whether Respondent discriminatorilydischarged [the employee] presents, of course, aquestion of fact. The Board and courts have repeatedlyobserved that motive for an employer's action in casesof this type is usually determinable only by circumstan-tialevidence since direct evidence of a purpose todiscriminateisrarelyobtainable.CorrieCorp.ofCharleston v. N. L. R. B.,375 F.2d 149, 152-153 (C.A. 4)and cases cited. "It would indeed be the unusual case inwhich the link between the discharge and the unionactivity could be supplied exclusively by direct eviden-ce."N.L.R.B. v. Melrose Processing Co.,351 F.2d 693,698 (C.A. 8). Moreover, "the rule is well establishedthat although ample valid grounds may exist for thedischarge of an employee, that discharge will violateSection 8(a)(3) if it was in fact motivated, evenpartially, by the employee's union activity. Thus, wherethere are legitimate reasons for the discharge of anemployee, the question is whether those were in fact theonly grounds for the dismissal, or whether they were`put forth as a mere pretext to justify an impermissibledischarge.'" N. L. R. B. v. Pembeck Oil Corp.,404 F.2d105, 109-110 (C.A. 2). See also,N.L.R.B. v. SymonsMfg. Co.,328 F.2d 835, 837 (C.A. 7). The "Board couldwell determine on the whole record that `but for' theirunion activities . . . employees would not have beendischarged."Self-Reliance Ukrainian American Cooper-ative Assn., Inc. v. N.L.R.B.,461 F.2d 33 (C.A. 7, 1972);see alsoSweeney & Company,437 F.2d 1127, 1133 (C.A.5).Applying the foregoing principles to the facts in the caseatbar, I am convinced, and therefore find, that the19 In view of his age, Skelley was given the option of accepting voluntaryretirement in the amountof $34per month in lieu of discharge.However,Skelley declined the offer.20Testimony of Leighton. Flesher was not called as a witness, counselforRespondent explaining that he was in the hospital at the time of thehearing.21Mid-CityWholesale Meat Company,202 NLRB 627: see alsoN.L. R. B.v.MurrayOhioManufacturing Company,358 F.2d 948, 950 (C.A. 6. 1966). THE MURRAY OHIO MANUFACTURING CO.489discharges of Skelley and Leighton by the Respondent onMay 5 were motivated, at least in substantial part, in orderto discourage membership in the Union, in violation ofSection 8(a)(3) of the Act. It should be noted that no singlefactor contained in the discussion,infra,is, in my view, ofsufficient significance to weigh the scales in favor of theGeneral Counsel; however, the totality of the evidence inthe record considered as a whole, against the backdrop ofthe Respondent's history of violations of the Act, convinc-esme that "but for" the union activities of the two meninvolved, they would have not have been discharged onMay 5.22We begin with the fact that both men were longtimeemployees with the Company, and Respondent did notoffer any evidence-or even intimate-that they wereother than exemplary employees.23 Indeed, as the recordshows,Leighton served a stint as foreman for theRespondent. Neither had ever been disciplined or evencautioned concerning any improper work performance.Nevertheless, after Poston noticed on several occasions,that they were not at their audit stations during Free SpiritDay, he embarked upon an extensive, secret investigationof the whole department. I agree with counsel for theGeneral Counsel that this conduct warrants at least asuspicion as to the Respondent's intentions.In the first place, Poston must have been aware that theduties of an audit inspector necessarily require that he beabsent from his duty station from time to time inconnection with his other job functions. Secondly, it seemssomewhat strange that out of a plant employing over 2,000people, Poston testified that he remembered only these twowere absent from their duty stations during the tour.Finally, there is no evidence that there had been anycomplaint by either Respondent's officials or salesmen orcustomers that there was anything irregular or unusualoccurring in the inspection department which was of suchsignificance as to warrant such a full scale investigation.Had Poston been legitimately concerned about the reasonsfor their absences from theirdutystations on this occasion,itwould seem more reasonable and prudent that he at leastinquire of either lower level supervision or of the two menthemselves prior to commencing such an investigation.Moreover, the manner in which the investigation wascarried on raises suspicion. That is to say, having reachedthe decision to investigate, it would seem reasonable thatPostonwould have at least trusted the head of theinspection department to become involved even if hesincerelywished to also observe lower-level supervisionwithout their knowledge.Itwillbe recalled that after the two men had beenobserved for 4 days on both a work sampling and 100percent basis, the results were, for the first time, revealed toa third party, the vice president in charge of personnel,Cromer Smotherman. The latter suggested further investi-gation along the same lines, which was accomplished withsimilar results. It would seem that, at that point, somedecisionmight have been reached as to the appropriatesanction to be imposed; yet Smotherman wanted to be"damn sure" before any action was taken. Accordingly,Poston then conducted the warehouse check and reportedthe results to Smotherman who then made the decision tosuspend the men without either having heard their side ofthe story, or, indeed, even discussing the matter with lowersupervision in the department, much less receiving theirrecommendations. Such conduct has been held to consti-tute evidence of discriminatory intent 24'Smotherman testified that he reached the decision todischarge the two men on May 3 after having receivedreports of the interviews which occurred on the afternoonof May 2. This, even though the reports indicated that bothmen vigorously denied having engaged in any wrongfulconduct.Neitherman was shown the records whichformed the basis of the decision to discharge them norwere they told who conducted the investigation. Undersuch circumstances, it is apparent, as Vice PresidentFlesher recognized, neither of the two men could provethat they actually performed the setups which the Compa-ny claimed were fictitious.It is evident that in this analysis I have assumed, withoutdeciding, that the information gathered by Poston andRudd during the investigation was accurate and truthful.This has given me considerable pause because, as noted,both Leighton and Skelley vigorously denied any wrongdo-ing and both impressed me on the stand as honestwitnesses;moreover, neither had any real motive to issuefictitious reports. That is to say, both were hourly paid, andtheir takehome pay was not in any way conditioned uponthe number of setups they performed. Nor were there anystandards or quota imposed by the Company respectingthe number of setups the audit inspectors were required toperform in any given time period. Finally, as previouslyindicated, there had not been at any time in the past anywarning or discipline imposed or even threatened againstthe men for not performing their work properly. Underthese circumstances, it is very difficult for the writer tobelieve that the men engaged in the wrongful conductasserted; however, for the purpose of deciding the ultimateissue of discrimination, I will assume that the conductascribed to them occurred because, as indicated, I find that22 It should be further noted, in this connection, that had Skelley's casebeen presented alone, a different result may well have been reached in viewof the relative lack of union activities on his part. However, the fact is that itdoes not stand alone; it was considered by the Respondent and litigated bythe parties as tied to that of Leighton and is therefore so treated by thewriter.23 "The discharge of qualified workers who are also active unionists is acircumstance of suspicion which may give rise to a justified inference ofviolative discrimination"; in such a case "the issue must.be determinedby the degree of significance to be given to [the employers ] explanation ofthe reason for the discharge "Rocky Mountain Natural Gas Company v.N.L R B,326 F.2d 949, 952 (C.A. 10, 1964), quoted inBetts Baking Co, Incv. N.L.R B.,380 F.2d 199 (C.A. 10, 1967)24Cf.Rockingham Sleepwear, Inc.,188 NLRB 698,United States RubberCompany v. N L.R B.,384 F.2d 660 (C.A. 5, 1967),Marsh Supermarkets,Inc,140 NLRB 899, 913;Kingsford Motor Car Company,135 NLRB 711,722Inote that although both Poston and Smotherman expressed greatconcern over the possible role of lower supervision in the alleged irregularactivities going on in the department, neither Marston nor wrmbs were evencontacted about the matter until after the decision was made to suspendLeighton and Skelley. Smotherman testified that Poston reported that theforeman were performing their jobs but that they "had too big an area tocover," and "were not able to spend a whole lot oftime atany particularportion of the area involved " Subsequent to the discharges, the Respondenthired another foreman. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscrimination under the Act occurred even though causefor the discharge may have existed.25Respondent,nevertheless,defends its action on theground that it has consistently discharged employees incases of dishonesty or theft,and submitted some of itsrecords in support of such contentions.Without detailingall of the cases shown,I note that none of them are similarto the cases at bar.That is to say,none of the casesinvolved employees of such long standing tenure asLeighton and Skelley,and substantially all of them dealtwith situations where the particular employee involved hadsomething to gain by engaging in the conduct for which hewas discharged.Thus,the cases dealt with either outrighttheft or involved an employee who worked on incentivebasis so that he stood to gain by filing fictitious reports ofthe work performed. Moreover,the record reflects that theRespondent maintained a system of written warnings andsuspensions,i.e., lesser discipline,which are from time totime imposed upon employees for engaging in conduct notdissimilar from that assertedly engaged in by Leighton andSkelley.Thus, inMurray Ohio Manufacturing Company,155NLRB 239, there was an alleged case of discriminationrespecting an employee Gray.As reported by the TrialExaminer,itwas Gray's job as an inspector on the bicycleline to check bicycle wheels to determine whether or nottheywere "true."AlthoughGray was described byForeman Stanford as not "a very good"employee,and onewho required"fairly close supervision"he was neverthelessgiven only a 3-day disciplinary suspension when Stanfordobserved him"stamping tickets denoting inspections forbicycleswhich had not yet reached him on the line." 26Thus it appears that employeeGray,in the prior case,was given a 3-day suspension for engaging in conductwhich is substantially similar to that engaged in by the twomen here involved,i.e., issuing fictitious reports for worksupposedly performed but not actually done.In sum, without denigrating the importance of the job orthe seriousness of the offense,I remain convinced after aconsideration of all of the evidence that had it not been forthe activism of Leighton(and to a lesser extent of Skelley)on behalf of the Union,Respondent would not have metedout to them on May 5 the most extreme form ofdisciplinaryactionwithin its power.As Smothermantestified,each individual case is "evaluated on its merits,"and it strains credulity to believe that Respondent wouldhave rid itself of these two worthy employees had notanother factor been involved. In these circumstances, thefollowing language of the Court of Appeals for the NinthCircuit inShattuck Denn Mining Corporation [Iron KingBranch] v.N.L.R.B.,362 F.2d 466, 470 (1966), isappropriate:If he [the Trial Examiner]finds that the stated motive25The "mere existenceof a valid groundfor a discharge is no defense toa charge that the discharge was unlawful, unless the discharge waspredicatedsolely on those grounds, andnot by a desireto discourage unionactivity."N.L.R.B. v. Symons Manufacturing Co.,328 F.2d 835, 837 (C.A. 7,1964).26Id.at 249.27Testimony of Dodd. Robersonadmitted talkingtoDodd about 2weeks before the election,at the latter'swork place.He told Dodd about thefor a discharge is false, he certainlycan inferthat thereis another motive.More than that,he can inferthat themotive is one that theemployerdesires to conceal-anunlawful motive-at least where,as in thiscase, thesurrounding facts tend to reinforce that inference.In view of all of the foregoing,I find and conclude thatthe discharges of Leighton and Skelleyby theRespondenton May 5 were in violation of Section 8(a)(3) and(1) of theeAct, andIwill recommend an appropriate remedy.C.The AllegedDiscriminatory Dischargeof ArchieDoddDodd commenced working forthe Companyin Septem-ber, 1966.On the lastday of hisemployment,April 24, hewas working as a welder'shelper on the second shift.Dodd testified that he participated in the union cam-paign in 1971,attending union meetings and signing upseveral of his fellow workers.He also testified as to anincident during that campaign wherein he and several ofhis coworkers were observed by their foreman reading apiece of union literature which had been distributed at theplantgate.A few daysbefore the election,Dodd'sforeman,Lambert Roberson,interrogated Dodd as to hisfeelings concerning the Union. The latter attempted toconvey toRoberson the information that he was not forthe Union27 The recordis silent as to any union activitiesengaged in by Dodd following the election in December,1971.The events leading upDodd's termination commencedon the eveningof April 24when he received a flash burnon his eyes while at work. He attempted to treat his eyes athome for the next day or two, without success.28 On thethirddayfollowing his injury he consulted a generalpractitioner,Dr.Ghosh,inWaynesboro,Tennessee.Accordingto the testimonyof Dodd, Ghosh toldhim thathe had"burnt eyes," and patchedhis right eye.However,Dodd'seyes continued to bother him, and about a weeklater he contacted Ghosh who in turn referred him to aneye specialist,a Doctor Hardiman,in Florence,Alabama.The latterexamined Dodd onMay 2 and reported that"physical examination,using a microscope and staintechnique, revealed no evidence of a flash burn,no diseaseof the cornea."29Hardiman gave Dodd somedrops tosoothe his eyes and released him.Sometime during the monthofMay,Dodd becameembroiled in a fight in a beer hall in Bear Creek,Tennessee,and sustained a blow on his forehead with aclub or a stick.The recordreflects that a report of thisincident reached the Respondent's plant.On May 30, Dodd,having secured a release to return tobenefits that employees received by working at Murray Ohio to which Doddresponded,"You don't have to worry about me, I'm not for the Union."28He sent word to the Company of his absence and the reason thereforthrough a fellow employee. There is no contentionby theRespondent that areason for the termination was Dodd's failure to originally report to theCompany that he would not be at work because of an injury.29Resp.Exh. 1. THE MURRAY OHIO MANUFACTURING CO.491work from Doctor Ghosh, appeared at the dispensary ofthe Respondent's plant 30 In addition to the return-to-workslip,Dodd also advised the nurse that he had seen DoctorHardiman and showed her a receipt for $10 fromHardiman evidencing an office visit on May 2. The nursetoldDodd that because of the unusual length of thedisability (her experience with employees who sufferedflash burns was that the injury was relatively minor anddid not require the employee to be away from work formore than 2 or 3 days), she would have to discuss thematter with her superior, Safety Director Doug Cone. Conealso felt that "it just isn't possible for a man to be out 30days with a flash burn," and therefore recommended toPersonnel Director Buck Knott that Dodd not be clearedto return to work until an investigation of the case could bemade. Knott agreed, and Cone thereupon advised Doddthat he could not be cleared to return to work pending suchinvestigation.On May 31, Dodd returned to the office of DoctorHardiman who again examined his eyes. Again, Hardimanreported that he "could find no physical abnormality thatwould explain this discomfort . . . I find no evidence of aflash burn on his examination." 3' The same day, Conecalled Hardiman who orally reported that he could find noevidence of a flash burn when he examined Dodd on May2, and that there was not anything wrong with his eyes thatcould be job-connected.32On June 1, Cone reported the results of his investigationto Personnel Director Knott, and they agreed that the caseshould be discussed with Vice President Cromer Smother-man. On June 2, Cone, Knott, and Smotherman met andagreed that Dodd should be discharged for such anunusually long absence from the plant without sufficientexcuse. Smotherman, in accordance with a company rulethat the impending discharge of any employee must havethe approval of the plant manager, secured Flesher'sacquiescence.On June 5, Dodd was called into the plant andinterviewed by Personnel Director Knott who advised ofthe decision to discharge him "for an unusually longabsence of 30 days." Dodd protested that he had a releasefrom Doctor Ghosh coveting this period of time and couldnot understand why the Company would not accept it.However, Knott advised that under the particular circum-stances of his case this could not be done.33Analysis and Concluding Findings as to theDischarge of Archie DoddAlthough suspicions are aroused when an employer suchas Respondent discharges an employee whose employmentrecord is not otherwise marred, merely because he hasremained away from the plant with an illness which does30 It is customary procedure for an employee who has been away fromwork due to illness to report to the dispensary prior to commencing work.31Resp Exh. 1.32Cone, as safety director, also had the responsibility of investigatingworkmen's compensation cases since Respondent is self insured. There was,however, no evidence that Dodd ever made a claim for workmen'scompensation as a result of this injury, and Respondent does not claim thatthe discharge resulted from any false or irregular claims by Dodd.33Cone explained that the Respondent did not have confidence inDoctor Ghosh because he was very difficult to communicate with, andnot ordinarily cause such a rsult, I am not persuaded thatthe General Counsel ha- otistained his burden of proof thatthe causative factor related to Dodd's union activities. Inthe first place, such activitieswere minimaland remote.They occurred some 6 months prior to the discharge and,moreover, the remarks made by Dodd to supervision wereambiguousinsofar asthey reflected his actual sympathies.Under these circumstances, the fact that "Respondent'sforemen hadinstructionsto learn what employees were fortheUnion in each department and report this to theirsuperintendent, who in turn, reported it to Personnel," 34sounds somewhat hollow. It must be recalled that, after all,theUnion received some 900 votes in the Decemberelection, and it is therefore reasonable to suppose that anysubsequent discharge had an approximate 40-percentchance of falling upon an employee who cast his vote forthe Union at thattime.The record is bare as to any wordor action engaged in by Dodd following the electionindicating a prounion bias, which lower supervision couldreport to management.Secondly, there is no evidence that any nonunionemployee stayed away from workas longas Dodd, andwas not discharged.It seemsevident from the record thatDodd may well have returned earlier to work had it notbeen for his unfortuate experience in the beer hall, and thatthe result of such incident may well have contributed to hiseye trouble. This incident was known to Respondent andwas probably a factor in reaching the conclusion thatDodd's absence was not solely related to a flash burn.Although, as stated, the circumstances are suspicious andthe refusal to reinstate to employment an employee with asatisfactory work record under such circumstances as hereexisted, "is not the ideal example of employer-employeerelationship," 35 nevertheless, the undersigned is not per-suaded that on a preponderance of the evidence Dodd wasdenied employment for a cause other than that assigned bythe Respondent, namely, that his length of absence for anasserted flash burn was unduely lengthy.D.Alleged Interference,Restraint,and Coercion1.By Jasper SayreEmployee Raymond Fisher testified that around the firstpart of June he receiveda unioncard from anotheremployee and placed it in his bottom, left hand pocket. Ashort while later, Foreman Jasper Sayre came by his workstation, noted the card sticking out of Fisher's pocket, tookitout of his pocket, and asked Fisher what it was. Fisherresponded that it was' a union card, to which Sayre repliedthat Fisher "ought to fill it out for no work." Sayre thenwalked off, still holding the card until he came to a garbagelacked promptness in getting employees back to work after minorillnessesand minoraccidents. In addition,Ghosh apparently performed "overtreatment"of illnesses,which inflated Respondent's insurance costsMoreover, both Smotherman and Cone testified that it was company policythat where an employee has consulteda specialistin addition to a generalpractitioner, the Company relied more heavily on the diagnosis of thespecialistAll of the foregoing testimony was uncontradicted and unim-peached.34General Counsel brief at p 1535 SeeAugusta Chemical Company,83 NLRB 54, 74 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDcan about 30 feet down the aisle. At that point, he tore upthe card and threw the pieces in the garbage can.36Sayre,who had known Fisher for some 10 years,admitted having had conversations with the latter aboutthe Union, but not since December 1971. He denied havingtaken a card from Fisher's pocket. However, Fisherimpressed me as a honest and truthful witness, and I donot believe that he fabricated the incident. Accordingly, Ifind that it occurred substantially as he testified and thatsuch conduct constituted interference, restraint and coer-cion of employee rights guaranteed in Section 7 of the Act,in violation of Section 8(a)(1).2.By William BradleyThe complaint alleges that Bradley "created the impres-sion of surveillance of an employee's union activities bytellingan employee that Bradley had heard that theemployee had gotten cards signed for the Union." Theissue arose during a conversation between employee J. T.Rich and Bradley, a personnel manager, in which Rich wasseeking employment by the Respondent for Rich's son.During the conversation, the subject of the Union aroseand Rich testified that during that conversation he toldBradley that "I had gotten cards signed." Although Richappeared quite confident that Bradley knew the employeeswho "got cards signed," he could not recall that Bradleymade such a statement. Rather, he appeared to base hisfeeling on the rather nebulous supposition that "news likethat gets around over a plant." Bradley denied making thestatement.Under all circumstances, and considering the vague andambiguous testimony of Rich, I find and conclude that theGeneral Counsel did not prove this allegation of thecomplaint by a preponderance of credible evidence.Accordingly, I shall recommend that the complaint, to thatextent, be dismissed.W. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's inter-state operations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.Upon the basis of the foregoing findings of fact, andupon the record as a whole, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating against Mannie B. Leighton andJames A. Skelley in order to discourage union membershipamong its employees,Respondent engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4.By engaging in the conduct described above respect-ing its supervisor Jasper Sayre, Respondent has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act, thereby engaginginunfair labor practices within the meaning of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.Respondent did not commit an unfair labor practiceby discharging its employee Archie Dodd, or by engagingin the conduct ascribed to its supervisor, William Bradley.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent discriminated againsthis employees, Mannie B. Leighton and James A. Skelley, Iwill recommend that the Respondent be ordered to offerthem immediate reinstatement to their former or substan-tiallyequivalentposition,without prejudice to theirseniority or other rights and privileges, and make eachwhole for any loss of earnings he may have suffered byreason of the discrimination against him.Backpay shall becomputed in accordance with the formula prescribed bythe BoardinF.W.Woolworth Company,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716.As the unfair labor practices committed by the Respon-dent were of a character which go to the very heart of theAct, it will be recommended that the Respondent ceaseand desist from infringing in any manner upon the rightsof employees guaranteed by Section 7 of the Act.37[Recommended Order omitted from publication.]+6Testimony of Fisher.37N. L.R. B. v. EntwistleManufacturing Company,120 F.2d 532 (C.A. 4,1941).